Hoar, J.
The court are all of opinion that a breach of the condition of the deed to the tenant was proved at the trial, and that the demandant was entitled to recover the demanded premises. By the first condition, the grantee was to allow the grantor and his wife to reside on the premises during their natural lives; and so long as they should so reside to furnish them a comfortable maintenance and support in sickness and health, it being understood that the grantee his heirs and assigns may in the mean time also reside thereon. We do not think the language of this condition can be properly construed to import an obligation on the demandant and his wife to constitute a part of the family of the tenant, his heirs or assigns. It imposed upon the tenant the obligation to furnish a reasonable and proper part of the house for the residence of the demandant. The provision that the grantee and his heirs and assigns might also reside upon the premises could not be intended to mean that they should occupy the same apartments. On the contrary, it would imply that, but for that express provision, the residence of the grantor and his wife would have been exclusive. It cannot be supposed that it was intended that they should be required to form a part of the family of any persons to whom the grantee might at any time choose to grant the estate; who might be strangers, with whom they had no acquaintance or sympathy, and whose character, habits or manners might be disagreeable to them. Yet this would follow, if they could be required to receive their support at the table and in the apartments occupied by the tenant.
It has been held in several cases, where a provision for the maintenance and support of persons has been made by a deed or will, and no express direction given where or how it should be furnished, that the person entitled to receive it had a right to *590require it to be furnished at any place which he might select, if it could be supplied there without needless or unreasonable" expense. Wilder v. Whittemore, 15 Mass. 262. Crocker v. Crocker, 11 Pick. 252. Thayer v. Richards, 19 Pick. 398. Pettee v. Case, 2 Allen, 546. Applying the principles stated in those decisions to the" case at bar, although here there is no obligation to furnish the support except while the demandant and his wife reside upon the homestead, it would seem that this is the only limitation; that maintenance and support mean the means of support in reasonable supply, to be enjoyed by them in such manner as they should find most conducive to their comfort, while residing upon the farm. And we think especially that a refusal to furnish the wife with food, unless she would take it separate from her husband, and at the tenant’s table, was a plain violation not only of the letter but of the spirit and intent of the condition, and imposed a restriction upon the right secured which the tenant had no power to attach to it.

Exceptions sustained.